FILED
                             NOT FOR PUBLICATION                            JUN 09 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JORGE LOZANO VALLE,                              No. 09-73606

               Petitioner,                       Agency No. A075-648-885

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 24, 2011 **

Before:        PREGERSON, THOMAS, and PAEZ, Circuit Judges.

       Jorge Lozano Valle, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s order denying his motion to reopen based on ineffective

assistance of counsel. We have jurisdiction under 8 U.S.C. § 1252. We review for


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
abuse of discretion the denial of a motion to reopen, Ghahremani v. Gonzales, 498

F.3d 993, 997 (9th Cir. 2007), and we grant the petition for review.

      The agency appears to adopt an incorrect legal standard, conflating events

that warrant suspicion of former counsel’s conduct with actual knowledge of

former counsel’s alleged errors. See Singh v. Gonzales, 491 F.3d 1090, 1096 (9th

Cir. 2007) (“[S]uspicion of the deficient representation does not constitute

definitive knowledge of the alleged fraud.”). Accordingly, we grant the petition

for review and remand to the agency. See generally INS v. Ventura, 537 U.S. 12,

16 (2002) (per curiam) (“[T]he proper course, except in rare circumstances, is to

remand to the agency for additional investigation or explanation.”) (citation

omitted).

      PETITION FOR REVIEW GRANTED; REMANDED.




                                          2                                     09-73606